                 IN THE DISTRICT COURT OF THE UNITED STATES
                     FOR THE MIDDLE DISTRICT OF ALABAMA

WILLIE FLOYD ROBINSON,                        )
                                              )
          Plaintiff,                          )
                                              )
  v.                                          )     CIVIL ACTION NO. 2:19-CV-850-WHA
                                              )
CAPT. TUCK, et al.,                           )
                                              )
          Defendants.                         )

                                            ORDER

        On December 10, 2019, the Magistrate Judge entered a Recommendation (Doc.

#12) to which no timely objections have been filed. After an independent review of the

file and upon consideration of the Recommendation, it is ORDERED that:

       1. The Recommendation of the Magistrate Judge is ADOPTED.

       2. This case is DISMISSED without prejudice for Plaintiff’s failure to provide a

current address as ordered by this court.

       A separate Final Judgment will be entered.

       DONE this 7th day of January, 2020.




                               /s/ W. Harold Albritton
                               SENIOR UNITED STATES DISTRICT JUDGE
